

THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED EXCEPT (I) IN A TRANSACTION EXEMPT FROM, OR NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR (II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS, AND, IN THE CASE OF A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE ACT, ONLY IF
UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION (THE “COMPANY”) HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY REGARDING
THE AVAILABILITY OF SUCH EXEMPTION UNDER THE ACT AND SUCH OTHER APPLICABLE LAWS.
 
THE REGISTERED HOLDER OF THIS PURCHASE OPTION (THE “PURCHASE OPTION”) BY ITS
ACCEPTANCE HEREOF, AGREES THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS
PURCHASE OPTION EXCEPT AS HEREIN PROVIDED AND THE REGISTERED HOLDER OF THIS
PURCHASE OPTION AGREES THAT IT WILL NOT SELL, TRANSFER, ASSIGN, PLEDGE OR
HYPOTHECATE THIS PURCHASE OPTION FOR A PERIOD OF ONE YEAR FOLLOWING THE
EFFECTIVE DATE (DEFINED BELOW) TO ANYONE OTHER THAN (I) EARLYBIRDCAPITAL, INC.
(“EBC”) OR ANY OTHER UNDERWRITER OR SELECTED DEALER IN CONNECTION WITH THE
OFFERING, OR (II) A BONA FIDE OFFICER OR PARTNER OF EBC OR OF ANY SUCH
UNDERWRITER OR SELECTED DEALER.
 
THIS PURCHASE OPTION IS NOT EXERCISABLE PRIOR TO THE LATER OF THE CONSUMMATION
BY THE COMPANY OF A MERGER, SHARE EXCHANGE, ASSET ACQUISITION, STOCK PURCHASE OR
OTHER SIMILAR BUSINESS COMBINATION (A “BUSINESS COMBINATION”) (AS DESCRIBED MORE
FULLY IN THE COMPANY’S REGISTRATION STATEMENT (DEFINED HEREIN)) AND MAY 9, 2012
VOID AFTER 5:00 P.M. NEW YORK CITY LOCAL TIME, MAY 9, 2016.

 
 

--------------------------------------------------------------------------------

 

UNIT PURCHASE OPTION
 
FOR THE PURCHASE OF
 
UNITS
 
OF
 
UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION
 
1.           PURCHASE OPTION.
 
THIS CERTIFIES THAT, in consideration of $100.00 duly paid by or on behalf of
EarlyBirdCapital, Inc. to the Company, Mike Powell (the “Holder”), as registered
owner of this Purchase Option, is entitled, at any time or from time to time
upon the later of the consummation of a Business Combination and May 9, 2012
(the “Commencement Date”), and at or before 5:00 p.m., New York City local time,
May 9, 2016 or, if such date is a day on which banking institutions are
authorized by law to close, then the next succeeding day which is not such day
(the “Expiration Date”), but not thereafter, to subscribe for, purchase and
receive, in whole or in part, up to 10,000 units (the “Units”) of the Company,
each Unit consisting of one share of common stock of the Company, par value
$0.001 per share (the “Common Stock”), and one warrant (each, a “Warrant”)
expiring on the earlier of (i) five years from the Company’s completion of a
Business Combination or (ii) the liquidation of the trust account if the Company
has not completed a Business Combination within the required time periods.  May
9, 2011 was the effective date (the “Effective Date”) of the registration
statement on Form S-1 of the Company (Registration No. 333-171359) (the
“Registration Statement”) pursuant to which units (each comprised of one share
of Common Stock and one warrant to purchase a share of Common Stock) (the
“Public Units”) are offered for sale to the public (the “Offering”). Each
Warrant is the same as the warrants included in the Public Units being
registered for sale to the public by way of the Registration Statement (the
“Public Warrants”). Prior to the Expiration Date, the Company agrees not to take
any action that would terminate the Purchase Option. This Purchase Option is
initially exercisable at $6.60 per Unit so purchased; provided, however, that
upon the occurrence of any of the events specified in Section 6 hereof, the
rights granted by this Purchase Option, including the exercise price per Unit
and the number of Units (and shares of Common Stock and Warrants) to be received
upon such exercise, shall be adjusted as therein specified. The term “Exercise
Price” shall mean the initial exercise price of $6.60, subject to adjustment, or
the adjusted exercise price, depending on the context.
 
2.           EXERCISE.
 
2.1.        EXERCISE FORM.  In order to exercise this Purchase Option, the
exercise form attached hereto must be duly executed and completed and delivered
to the Company, together with this Purchase Option and payment of the Exercise
Price for the Units being purchased payable in cash or by certified check or
official bank check.  If the subscription rights represented hereby shall not be
exercised at or before 5:00 p.m., New York City local time, on the Expiration
Date this Purchase Option shall become and be void without further force or
effect, and all rights represented hereby shall cease and expire.
 
2.2.        LEGEND.  Each certificate for the securities issuable upon exercise
of this Purchase Option shall bear a legend as follows unless such securities
have been registered under the Securities Act of 1933, as amended (the “Act”):

 
- 2 -

--------------------------------------------------------------------------------

 

 “The securities represented hereby may not be offered, sold or otherwise
transferred except (I) in a transaction exempt from, or not subject to, the
registration requirements of the Securities Act of 1933, as amended (the “Act”),
or (II) pursuant to an effective registration statement under the Act, in each
case in accordance with all applicable securities laws, and, in the case of a
transaction exempt from the registration requirements of the Act, only if
Universal Business Payment Solutions Acquisition Corporation (the “Company”) has
received an opinion of counsel reasonably satisfactory to the Company regarding
the availability of such exemption under the Act and such other applicable laws.
The registered holder of the securities represented herein agrees that it will
not sell, transfer or assign the securities except as herein provided and the
registered holder of the securities agrees that it will not sell, transfer,
assign, pledge or hypothecate the securities for a period of one year following
the effective date (defined below) to anyone other than (i) EarlyBirdCapital,
Inc. (“EBC”) or any other underwriter or selected dealer in connection with the
offering or (ii) a bona fide officer or partner of EBC or any such underwriter
or selected dealer of these.”
 
2.3.        CASHLESS EXERCISE.
 
2.3.1.      DETERMINATION OF AMOUNT. In lieu of the payment of the Exercise
Price multiplied by the number of Units for which this Purchase Option is
exercisable (and in lieu of being entitled to receive Common Stock and Warrants)
in the manner required by Section 2.1, the Holder shall have the right (but not
the obligation) to convert any exercisable but unexercised portion of this
Purchase Option into Units (the “Cashless Exercise Right”) as follows: upon
exercise of the Cashless Exercise Right, the Company shall deliver to the Holder
(without payment by the Holder of any of the Exercise Price in cash) that number
of Units (or that number of shares of Common Stock and Warrants comprising that
number of Units) equal to the quotient obtained by dividing (x) the Value (as
defined below) of the portion of the Purchase Option being converted by (y) the
Fair Market Value (as defined below) per Unit. The “Value” of the portion of the
Purchase Option being converted shall equal the remainder derived from
subtracting (a) (i) the Exercise Price multiplied by (ii) the number of Units
underlying the portion of this Purchase Option being converted from (b) (i) the
Fair Market Value of a Unit multiplied by (ii) the number of Units underlying
the portion of the Purchase Option being converted. As used herein, the term
“Fair Market Value” per Unit at any date means: (A) in the event that neither
the Public Units nor Public Warrants are still trading, the remainder derived
from subtracting (x) (i) the exercise price of the Warrants multiplied by (ii)
the number of shares of Common Stock issuable upon exercise of the Warrants
underlying one Unit from (y) (i) the Fair Market Price (as defined below) of the
Common Stock multiplied by (ii) the number of shares of Common Stock underlying
one Unit, which shall include the shares of Common Stock underlying the Warrants
included in such Unit; (B) in the event that the Public Units, Common Stock and
Public Warrants are still trading, (i) if the Public Units are listed on a
national securities exchange or quoted on the Financial Industry Regulatory
Authority (“FINRA”) OTC Bulletin Board (or successor exchange), the average
reported last sale price of the Public Units in the principal trading market for
the Public Units as reported by the exchange or FINRA, as the case may be, for
the five trading days ending on the third trading day prior to the date of
exercise; or (ii) if the Public Units are not listed on a national securities
exchange or quoted on the FINRA OTC Bulletin Board (or successor exchange), but
are traded in the residual over-the-counter market, the average reported last
sale price for Public Units for the five trading days ending on the third
trading day prior to the date of exercise for which such quotations are reported
by the Pink Sheets LLC or similar publisher of such quotations; and (C) in the
event that the Public Units are not still trading but the Common Stock and
Public Warrants underlying the Public Units are still trading, the Fair Market
Price of the Common Stock plus the product of (x) the Fair Market Price of the
Public Warrants and (y) the number of shares of Common Stock underlying the
Warrants included in one Unit. The “Fair Market Price” shall mean the average
reported last sale price of the shares of Common Stock on a national securities
exchange or quoted on the FINRA OTC Bulletin Board (or successor exchange) or as
reported by the Pink Sheets LLC for the residual over-the-counter market for the
five trading days ending on the third trading day prior to the date of exercise
and (ii)  if the fair market value of the Common Stock cannot be determined
pursuant to clause (i) above, such price as the Board of Directors of the
Company shall determine, in good faith. In the event the Public Warrants have
expired and are no longer exercisable, no Value shall be attributed to the
Warrants underlying this Purchase Option.
 
2.3.2.      MECHANICS OF CASHLESS EXERCISE. The Cashless Exercise Right may be
exercised by the Holder on any business day on or after the Commencement Date
and not later than the Expiration Date by delivering the Purchase Option with
the duly executed exercise form attached hereto with the cashless exercise
section completed to the Company, exercising the Cashless Exercise Right and
specifying the total number of Units the Holder will purchase pursuant to such
Cashless Exercise Right.

 
- 3 -

--------------------------------------------------------------------------------

 

2.4.        NO OBLIGATION TO NET-CASH SETTLE.  Notwithstanding anything to the
contrary contained in this Purchase Option, in no event will the Company be
obligated to pay the registered Holder of the Purchase Option any cash or
otherwise “net-cash settle” the exercise of the Purchase Option or the Warrants
underlying the Purchase Option. The holder of the Purchase Option and the
Warrants underlying the Purchase Option will not be entitled to exercise the
Purchase Option or the Warrants underlying such Purchase Option unless a
registration statement is effective, or an exemption from the registration
requirements under the Act is available at such time and, if the holder is not
able to exercise the Purchase Option or underlying Warrants, the Purchase Option
and/or the underlying Warrants, as applicable, will expire worthless.
 
3.           TRANSFER.
 
3.1.        GENERAL RESTRICTIONS.  The registered Holder of this Purchase
Option, by its acceptance hereof, agrees that it will not sell, transfer,
assign, pledge or hypothecate this Purchase Option, or cause it to be the
subject of any hedging, short sale, derivative, put, or call transaction that
would result in the effective economic disposition of the securities, for a
period of one year following the Effective Date to anyone other than (i) an
underwriter or a selected dealer in connection with the Offering, or (ii) a bona
fide officer or partner of EBC or of any such underwriter or selected dealer, in
either case in compliance with FINRA Rule 5110(g)(2). On and after the first
anniversary of the Effective Date, transfers to others may be made subject to
compliance with, or exemptions from, applicable securities laws. In order to
make any permitted assignment, the Holder must deliver to the Company the
assignment form attached hereto duly executed and completed, together with the
Purchase Option and payment of all transfer taxes, if any, payable in connection
therewith. The Company shall within five business days transfer this Purchase
Option on the books of the Company and shall execute and deliver a new Purchase
Option or Purchase Options of like tenor to the appropriate assignee(s)
expressly evidencing the right to purchase the aggregate number of Units
purchasable hereunder or such portion of such number as shall be contemplated by
any such assignment.
 
3.2.        RESTRICTIONS IMPOSED BY THE ACT.  This Purchase Option and the
securities issuable upon exercise of this Purchase Option shall not be
transferred unless and until (i) the Company has received the opinion of counsel
for the Holder that the securities may be transferred pursuant to an exemption
from registration under the Act and applicable state securities laws, the
availability of which is established to the reasonable satisfaction of the
Company (the Company hereby agreeing that the opinion of Dechert LLP or
Greenberg Traurig, LLP shall be deemed satisfactory evidence of the availability
of an exemption), or (ii) a registration statement or a post-effective amendment
to the Registration Statement relating to such securities has been filed by the
Company and declared effective by the Securities and Exchange Commission (the
“Commission”), a current prospectus relating to such securities is available for
delivery and compliance with applicable state securities law has been
established.
 
4.           NEW PURCHASE OPTIONS TO BE ISSUED.
 
4.1.        PARTIAL EXERCISE OR TRANSFER.  Subject to the restrictions in
Section 3 hereof, this Purchase Option may be exercised or assigned in whole or
in part. In the event of the exercise or assignment hereof in part only, upon
surrender of this Purchase Option for cancellation, together with the duly
executed exercise or assignment form and funds sufficient to pay any Exercise
Price and/or transfer tax, the Company shall cause to be delivered to the Holder
without charge a new Purchase Option of like tenor to this Purchase Option in
the name of the Holder evidencing the right of the Holder to purchase the number
of Units purchasable hereunder as to which this Purchase Option has not been
exercised or assigned.
 
4.2.        LOST CERTIFICATE.  Upon receipt by the Company of evidence of the
loss, theft, destruction or mutilation of this Purchase Option and of reasonably
satisfactory indemnification or the posting of a bond, the Company shall execute
and deliver a new Purchase Option of like tenor and date. Any such new Purchase
Option executed and delivered as a result of such loss, theft, mutilation or
destruction shall constitute a substitute contractual obligation on the part of
the Company.

 
- 4 -

--------------------------------------------------------------------------------

 

5.           REGISTRATION RIGHTS.
 
5.1.        DEMAND REGISTRATION.
 
5.1.1.      GRANT OF RIGHT.  The Company, upon written demand (the “Initial
Demand Notice”) of the Holder(s) of at least a majority of the Registrable
Securities (as defined herein) (the “Majority Holders”), agrees to use its
reasonable best efforts to register (the “Demand Registration”) under the Act on
one occasion (and not more than one occasion), all or any portion of the
Registrable Securities requested by the Majority Holders in the Initial Demand
Notice. On such occasion, the Company will use its reasonable best efforts to
file a registration statement or a post-effective amendment to the Registration
Statement covering the Registrable Securities within sixty days after receipt of
the Initial Demand Notice and use its reasonable best efforts to have such
registration statement or post-effective amendment declared effective as soon as
possible thereafter. The demand for registration may be made at any time during
a period of five years beginning on the Effective Date. The Initial Demand
Notice shall specify the number of Registrable Securities proposed to be sold
and the intended method(s) of distribution thereof. The Company will notify all
holders of the Purchase Options and/or Registrable Securities of the demand
within ten days from the date of the receipt of any such Initial Demand Notice.
Each holder of Registrable Securities who wishes to include all or a portion of
such holder’s Registrable Securities in the Demand Registration (each such
holder, a “Demanding Holder”) shall so notify the Company within fifteen (15)
days after the receipt by the holder of the notice from the Company. Upon any
such request, the Demanding Holders shall be entitled to have their Registrable
Securities included in the Demand Registration, subject to Section 5.1.4.
 
5.1.2.      EFFECTIVE REGISTRATION.  A registration will not count as a Demand
Registration until the registration statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such registration statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interrupted by any stop order or injunction of the Commission or
any other governmental agency or court, the registration statement with respect
to such Demand Registration will be deemed not to have been declared effective,
unless and until, (i) such stop order or injunction is removed, rescinded or
otherwise terminated, and (ii) a majority-in-interest of the Demanding Holders
thereafter elect to continue the offering.
 
5.1.3.      UNDERWRITTEN OFFERING.  If the Majority Holders so elect and such
holders so advise the Company as part of the Initial Demand Notice, the offering
of such Registrable Securities pursuant to such Demand Registration shall be in
the form of an underwritten offering. In such event, the right of any holder to
include its Registrable Securities in such registration shall be conditioned
upon such holder’s participation in such underwriting and the inclusion of such
holder’s Registrable Securities in the underwriting to the extent provided
herein. All Demanding Holders proposing to distribute their securities through
such underwriting shall enter into an underwriting agreement in customary form
with the underwriter or underwriters selected for such underwriting by the
Majority Holders.
 
5.1.4.      REDUCTION OF OFFERING.  If the managing underwriter or underwriters
for a Demand Registration that is to be an underwritten offering advises the
Company and the Demanding Holders in writing that the dollar amount or number of
Registrable Securities which the Demanding Holders desire to sell, taken
together with all other shares of Common Stock or other securities which the
Company desires to sell and the shares of Common Stock, if any, as to which
registration has been requested pursuant to written contractual Piggy-Back
Registration (as defined below) rights held by other stockholders of the Company
who desire to sell, exceeds the maximum dollar amount or maximum number of
shares that can be sold in such offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
shares, as applicable, the “Maximum Number of Shares”), then the Company shall
include in such registration: (i) first, the Registrable Securities as to which
Demand Registration has been requested by the Demanding Holders (pro rata in
accordance with the number of shares that each such Person has requested be
included in such registration, regardless of the number of shares held by each
such Person (such proportion is referred to herein as “Pro Rata”)) that can be
sold without exceeding the Maximum Number of Shares; (ii) second, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clause (i), the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(iii) third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i) and (ii), the shares of Common Stock or
other registrable securities pursuant to the terms of the registration rights
agreement between the Company and the initial investors in the Company, dated as
of May 13, 2011 (the “Registration Rights Agreement” and such registrable
securities pursuant to the terms thereof, the “Investor Securities”) as to which
“piggy-back” registration has been requested by the holders thereof, Pro Rata,
that can be sold without exceeding the Maximum Number of Shares; and (iv)
fourth, to the extent that the Maximum Number of Shares have not been reached
under the foregoing clauses (i), (ii), and (iii), the shares of Common Stock or
other securities for the account of other persons that the Company is obligated
to register pursuant to written contractual arrangements with such persons and
that can be sold without exceeding the Maximum Number of Shares.

 
- 5 -

--------------------------------------------------------------------------------

 

5.1.5.      WITHDRAWAL.  If a majority-in-interest of the Demanding Holders
disapprove of the terms of any underwriting or are not entitled to include all
of their Registrable Securities in any offering, such majority-in-interest of
the Demanding Holders may elect to withdraw from such offering by giving written
notice to the Company and the underwriter or underwriters of their request to
withdraw prior to the effectiveness of the registration statement filed with the
Commission with respect to such Demand Registration. If the majority-in-interest
of the Demanding Holders withdraws from a proposed offering relating to a Demand
Registration, then the Company does not have to continue its obligations under
Section 5.1 with respect to such proposed offering.
 
5.1.6.      TERMS.  The Company shall bear all fees and expenses attendant to
registering the Registrable Securities, including the reasonable expenses of one
legal counsel selected by the Majority Holders to represent them in connection
with the sale of the Registrable Securities, but the  holders participating in
the registration shall pay any and all underwriting commissions. The Company
agrees to use its reasonable best efforts to qualify or register the Registrable
Securities in such states as are reasonably requested by the Majority Holder(s);
provided, however, that in no event shall the Company be required to register
the Registrable Securities in a state in which such registration would cause (i)
the Company to be obligated to qualify to do business in such state, or would
subject the Company to taxation as a foreign corporation doing business in such
jurisdiction or (ii) the principal stockholders of the Company to be obligated
to escrow their shares of capital stock of the Company. The Company shall use
its reasonable best efforts to cause any registration statement or
post-effective amendment filed pursuant to the demand rights granted under
Section 5.1.1 to remain effective until nine months from the effective date of
such registration statement or post-effective amendment.
 
5.2.        PIGGY-BACK REGISTRATION.
 
5.2.1.      PIGGY-BACK RIGHTS.  If at any time during the five (5) year period
commencing on the Effective Date the Company proposes to file a registration
statement under the Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities, by the Company for its own account or for stockholders
of the Company for their account (or by the Company and by stockholders of the
Company including, without limitation, pursuant to Section 5.1), other than a
registration statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing securityholders, (iii) for an offering of debt that is
convertible into equity securities of the Company (iv) for a dividend
reinvestment plan or (v) solely in connection with a merger, consolidation or
non-capital raising bona fide business transaction, then the Company shall (x)
give written notice of such proposed filing to the holders of Registrable
Securities as soon as practicable but in no event less than ten (10) days before
the anticipated filing date, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution and the name of proposed managing underwriter or underwriters, if
any, of the offering and (y) offer to the holders of Registrable Securities (as
defined in Section 5.3.6) in such notice the opportunity to register the sale of
such number of Registrable Securities as such holders may request in writing
within five (5) days following receipt of such notice (a “Piggy-Back
Registration”). Subject to Section 5.2.2, the Company shall cause such
Registrable Securities to be included in such registration and shall use its
reasonable best efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit the Registrable Securities requested to
be included in a Piggy-Back Registration on the same terms and conditions as any
similar securities of the Company and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. All holders of Registrable Securities proposing to
distribute their securities through a Piggy-Back Registration that involves an
underwriter or underwriters shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such Piggy-Back
Registration.

 
- 6 -

--------------------------------------------------------------------------------

 

5.2.2.      REDUCTION OF OFFERING.  If the managing underwriter or underwriters
for a Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of shares of Common Stock which the Company desires to sell,
taken together with shares of Common Stock, if any, as to which registration has
been demanded pursuant to written contractual arrangements with persons other
than the holders of Registrable Securities hereunder, the Registrable Securities
as to which registration has been requested under this Section 5.2, and the
shares of Common Stock, if any, as to which registration has been requested
pursuant to the written contractual Piggy-Back Registration rights of other
stockholders of the Company exceeds the Maximum Number of Shares, then the
Company shall include in any such registration:
 
(a)          If the registration is undertaken for the Company’s account:  (A)
first, the shares of Common Stock or other securities that the Company desires
to sell that can be sold without exceeding the Maximum Number of Shares; (B)
second, to the extent that the Maximum Number of Shares has not been reached
under the foregoing clause (A), the shares of Common Stock or other securities,
if any, comprised of Registrable Securities and Investor Securities, as to which
registration has been requested pursuant to the applicable written contractual
Piggy-Back Registration rights of such security holders, Pro Rata, that can be
sold without exceeding the Maximum Number of Shares; and (C) third, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (A) and (B), the shares of Common Stock or other securities
for the account of other persons that the Company is obligated to register
pursuant to written contractual Piggy-Back Registration rights with such persons
and that can be sold without exceeding the Maximum Number of Shares;
 
(b)          If the registration is a “demand” registration undertaken at the
demand of holders of Investor Securities, (A) first, the shares of Common Stock
or other securities for the account of the demanding persons, Pro Rata, that can
be sold without exceeding the Maximum Number of Shares; (B) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum Number of
Shares; (C) third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (A) and (B), the shares of Registrable
Securities, Pro Rata, as to which registration has been requested pursuant to
the terms hereof, that can be sold without exceeding the Maximum Number of
Shares; and (D) fourth, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (A), (B) and (C), the shares of Common
STock or other securities for the account of other persons that the Company is
obligated to register pursuant to written contractual arrangements with such
persons, that can be sold without exceeding the Maximum Number of Shares; and
 
(c)          If the registration is a “demand” registration undertaken at the
demand of persons other than either the holders of Registrable Securities or of
Investor Securities, (A) first, the shares of Common Stock or other securities
for the account of the demanding persons that can be sold without exceeding the
Maximum Number of Shares; (B) second, to the extent that the Maximum Number of
Shares has not been reached under the foregoing clause (A), the shares of Common
Stock or other securities that the Company desires to sell that can be sold
without exceeding the Maximum Number of Shares; (C) third, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clauses
(A) and (B), collectively the shares of Common Stock or other securities
comprised of Registrable Securities and Investor Securities, Pro Rata, as to
which registration has been requested pursuant to the terms hereof and of the
Registration Rights Agreement, as applicable, that can be sold without exceeding
the Maximum Number of Shares; and (D) fourth, to the extent that the Maximum
Number of Shares has not been reached under the foregoing clauses (A), (B) and
(C), the shares of Common Stock or other securities for the account of other
persons that the Company is obligated to register pursuant to written
contractual arrangements with such persons, that can be sold without exceeding
the Maximum Number of Shares.

 
- 7 -

--------------------------------------------------------------------------------

 

5.2.3.      WITHDRAWAL.  Any holder of Registrable Securities may elect to
withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the registration statement.  The
Company (whether on its own determination or as the result of a withdrawal by
persons making a demand pursuant to written contractual obligations) may
withdraw a registration statement at any time prior to the effectiveness of the
registration statement.  Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 5.2.4.
 
5.2.4.      TERMS.  The Company shall bear all fees and expenses attendant to
registering the Registrable Securities, but the holders participating in the
registration shall pay any and all underwriting commissions related to the
Registrable Securities.  In the event of such a proposed registration, the
Company shall furnish the then Holders of outstanding Registrable Securities
with not less than fifteen (15) days written notice prior to the proposed date
of filing of such registration statement.  Such notice to the Holders shall
continue to be given for each applicable registration statement filed (during
the period in which the Purchase Option is exercisable) by the Company until
such time as all of the Registrable Securities have been registered and sold. 
The Holders of the Registrable Securities shall exercise the Piggy-Back
Registration rights provided for herein by giving written notice, within ten
(10) days of the receipt of the Company’s notice of its intention to file a
registration statement.
 
5.3.        GENERAL TERMS.
 
5.3.1.      INDEMNIFICATION.  The Company shall indemnify the Holder(s) of the
Registrable Securities to be sold pursuant to any registration statement
hereunder and each person, if any, who controls such Holders within the meaning
of Section 15 of the Act or Section 20(a) of the Securities Exchange Act of
1934, as amended (“Exchange Act”), against all loss, claim, damage, expense or
liability (including all reasonable attorneys’ fees and other expenses
reasonably incurred in investigating, preparing or defending against litigation,
commenced or threatened, or any claim whatsoever whether arising out of any
action between the underwriter and the Company or between the underwriter and
any third party or otherwise) to which any of them may become subject under the
Act, the Exchange Act or otherwise, arising from such registration statement but
only to the same extent and with the same effect as the provisions pursuant to
which the Company has agreed to indemnify the underwriters contained in
Section  5.1.1 of the underwriting agreement between the Company, EBC and the
other underwriters named therein dated the Effective Date (the “Underwriting
Agreement”). The Holder(s) of the Registrable Securities to be sold pursuant to
such registration statement, and their successors and assigns, shall severally,
and not jointly, indemnify the Company, its officers and directors and each
person, if any, who controls the Company within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act, against all loss, claim, damage,
expense or liability (including all reasonable attorneys’ fees and other
expenses reasonably incurred in investigating, preparing or defending against
any claim whatsoever) to which they may become subject under the Act, the
Exchange Act or otherwise, arising from information furnished by or on behalf of
such Holders, or their successors or assigns, in writing, for specific inclusion
in such registration statement to the same extent and with the same effect as
the provisions contained in Section 5.2 of the Underwriting Agreement pursuant
to which the underwriters have agreed to indemnify the Company.
 
5.3.2.      EXERCISE OF PURCHASE OPTIONS.  Nothing contained in this Purchase
Option shall be construed as requiring the Holder(s) to exercise their Purchase
Options or Warrants underlying such Purchase Options prior to or after the
initial filing of any registration statement or the effectiveness thereof.

 
- 8 -

--------------------------------------------------------------------------------

 

5.3.3.      UNDERWRITING AGREEMENT.  If an underwritten offering is requested,
the Company shall enter into an underwriting agreement with the managing
underwriter(s), if any, selected by any Holders, which managing underwriter(s)
shall be reasonably acceptable to the Company.  Such agreement shall be
reasonably satisfactory in form and substance to the Company, each participating
Holder and such managing underwriter(s), and shall contain such representations,
warranties and covenants by the Company and such other terms as are customarily
contained in agreements of that type used by the managing underwriter(s).  The
participating Holders shall be parties to any underwriting agreement relating to
an underwritten sale of their Registrable Securities and may, at their option,
require that any or all the representations, warranties and covenants of the
Company to or for the benefit of such underwriters shall also be made to and for
the benefit of such Holders.  Such Holders shall not be required to make any
representations or warranties to or agreements with the Company or the
underwriters except as they may relate to such Holders and their intended
methods of distribution.  Such Holders, however, shall agree to such covenants
and indemnification and contribution obligations for selling stockholders as are
customarily contained in agreements of that type used by the managing
underwriter.  Further, such Holders shall execute appropriate custody agreements
and otherwise cooperate fully in the preparation of the registration statement
and other documents relating to any offering in which they include securities
pursuant to this Section 5.  Each Holder shall also furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
intended method of disposition of such securities as shall be reasonably
required to effect the registration of the Registrable Securities.
 
5.3.4.      RULE 144 SALE.  Notwithstanding anything contained in this Section 5
to the contrary, the Company shall have no obligation pursuant to Section 5.1 to
obtain the registration of Registrable Securities held by any Holder (i) where
such Holder would then be entitled to sell under Rule 144 within any three-month
period (or such other period prescribed under Rule 144 as may be provided by
amendment thereof) all of the Registrable Securities then held by such Holder or
(ii) where the number of Registrable Securities held by such Holder is within
the volume limitations of Rule 144 (calculated as if such Holder were an
affiliate within the meaning of Rule 144).   Notwithstanding the foregoing,
subject to Section 5.3.6, the Company’s obligation pursuant to Section 5.1 to
obtain the registration of the Warrants will not cease until the Warrants are
exercised in full or cease to be outstanding.
 
5.3.5.      SUPPLEMENTAL PROSPECTUS.  Each Holder agrees, that upon receipt of
any notice from the Company of the happening of any event as a result of which
the prospectus included in the registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing, such Holder will
immediately discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such Holder’s
receipt of the copies of a supplemental or amended prospectus, and, if so
desired by the Company, such Holder shall deliver to the Company (at the expense
of the Company) or destroy (and deliver to the Company a certificate of such
destruction) all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.
 
5.3.6.      REGISTRABLE SECURITIES.  As used in this Section 5, the term
“Registrable Securities” means the Purchase Options and the securities issuable
upon the exercise of the Purchase Options, including the Units, the shares of
Common Stock, the Warrants and the shares of Common Stock issuable upon the
exercise of the Warrants; provided, that, any such securities shall cease to be
Registrable Securities when: (a) a registration statement with respect to the
sale of such securities shall have become effective under the Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such registration statement; (b) such securities shall have been
transferred pursuant to Rule 144 of the Act (or any similar rule or regulation
then in force), new certificates for them not bearing a legend restricting
further transfer shall have been delivered by the Company and they may be
publicly resold without volume or method of sale restrictions without
registration under the Act; (c) such securities may be sold under Rule 144 by
the Holder without volume limitation restrictions; or (d) such securities shall
have ceased to be outstanding; provided, however, that in the case of the
Warrants, the Warrants will not cease to be Registrable Securities until
exercised or no longer outstanding.  A “majority” of the Registrable Securities
shall be calculated by assuming that any outstanding Purchase Options are
exercised for Units in accordance with the terms of the such Purchase Options
and that any Warrants are exercised for shares of Common Stock in accordance
with the terms of such Warrants.

 
- 9 -

--------------------------------------------------------------------------------

 

6.           ADJUSTMENTS.
 
6.1.        ADJUSTMENTS TO EXERCISE PRICE AND NUMBER OF SECURITIES.  The
Exercise Price and the number of Units underlying the Purchase Option shall be
subject to adjustment from time to time as hereinafter set forth:
 
6.1.1.      STOCK DIVIDENDS - SPLIT-UPS.  If after the date hereof, and subject
to the provisions of Section 6.3 below, the number of outstanding shares of
Common Stock of the Company is increased by a stock dividend payable in shares
of Common Stock or by a split-up of shares of Common Stock or other similar
event, then, on the effective date thereof, the number of shares of Common Stock
underlying each of the Units purchasable hereunder shall be increased in
proportion to such increase in outstanding shares of Common Stock.  In such
case, the number of shares of Common Stock, and the exercise price applicable
thereto, underlying the Warrants underlying each of the Units purchasable
hereunder shall be adjusted in accordance with the terms of the Warrants.  For
example, if the Company declares a two-for-one Common Stock dividend and at the
time of such dividend this Purchase Option is for the purchase of one Unit at
$6.60 per whole Unit (each Warrant underlying the Units is exercisable for $6.90
per share), upon effectiveness of the dividend, this Purchase Option will be
adjusted to allow for the purchase of one Unit at $6.60 per Unit, each Unit
entitling the holder to receive two shares of Common Stock and two Warrants
(each Warrant exercisable for $3.45 per share).
 
6.1.2.      AGGREGATION OF SHARES.  If after the date hereof, and subject to the
provisions of Section 6.3, the number of outstanding shares of Common Stock is
decreased by a consolidation, combination or reclassification of shares of
Common Stock or other similar event, then, on the effective date thereof, the
number of shares of Common Stock underlying each of the Units purchasable
hereunder shall be decreased in proportion to such decrease in outstanding
shares of Common Stock.  In such case, the number of shares of Common Stock, and
the exercise price applicable thereto, underlying the Warrants underlying each
of the Units purchasable hereunder shall be adjusted in accordance with the
terms of the Warrants.
 
6.1.3.      REPLACEMENT OF SECURITIES UPON REORGANIZATION, ETC.  In case of any
reclassification or reorganization of the outstanding shares of Common Stock
other than a change covered by Section 6.1.1 or 6.1.2 hereof or that solely
affects the par value of such shares of Common Stock, or in the case of any
merger or consolidation of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or reorganization
of the outstanding shares of Common Stock), or in the case of any sale or
conveyance to another corporation or entity of the property of the Company as an
entirety or substantially as an entirety in connection with which the Company is
dissolved, the Holder of this Purchase Option shall have the right thereafter
(until the expiration of the right of exercise of this Purchase Option) to
receive upon the exercise hereof, for the same aggregate Exercise Price payable
hereunder immediately prior to such event, the kind and amount of shares of
stock or other securities or property (including cash) receivable upon such
reclassification, reorganization, merger or consolidation, or upon a dissolution
following any such sale or transfer, by a Holder of the number of shares of
Common Stock of the Company obtainable upon exercise of this Purchase Option and
the underlying Warrants immediately prior to such event; and if any
reclassification also results in a change in shares of Common Stock covered by
Section 6.1.1 or 6.1.2, then such adjustment shall be made pursuant to Sections
6.1.1, 6.1.2 and this Section 6.1.3.  The provisions of this Section 6.1.3 shall
similarly apply to successive reclassifications, reorganizations, mergers or
consolidations, sales or other transfers.
 
6.1.4.      CHANGES IN FORM OF PURCHASE OPTION.  This form of Purchase Option
need not be changed because of any change pursuant to this Section 6, and
Purchase Options issued after such change may state the same Exercise Price and
the same number of Units as are stated in the Purchase Options initially issued
pursuant to this Agreement.  The acceptance by any Holder of the issuance of new
Purchase Options reflecting a required or permissive change shall not be deemed
to waive any rights to an adjustment occurring after the Commencement Date or
the computation thereof.
 
6.2.        ELIMINATION OF FRACTIONAL INTERESTS.  The Company shall not be
required to issue certificates representing fractions of shares of Common Stock
or Warrants upon the exercise of the Purchase Option, nor shall it be required
to issue scrip or pay cash in lieu of any fractional interests, it being the
intent of the parties that all fractional interests shall be eliminated by
rounding any fraction up to the nearest whole number of Warrants, shares of
Common Stock or other securities, properties or rights.

 
- 10 -

--------------------------------------------------------------------------------

 

6.3.        Substitute Purchase Option . In case of any consolidation of the
Company with, or merger of the Company with, or merger of the Company into,
another corporation (other than a consolidation or merger which does not result
in any reclassification or change of the outstanding shares of Common Stock),
the corporation formed by such consolidation or merger shall execute and deliver
to the Holder a supplemental Purchase Option providing that the holder of each
Purchase Option then outstanding or to be outstanding shall have the right
thereafter (until the stated expiration of such Purchase Option) to receive,
upon exercise of such Purchase Option, the kind and amount of shares of stock
and other securities and property receivable upon such consolidation or merger,
by a holder of the number of shares of Common Stock of the Company for which
such Purchase Option might have been exercised immediately prior to such
consolidation, merger, sale or transfer. Such supplemental Purchase Option shall
provide for adjustments which shall be identical to the adjustments provided in
Section 6. The above provision of this Section shall similarly apply to
successive consolidations or mergers.
 
7.           RESERVATION AND LISTING.
 
The Company shall at all times reserve and keep available out of its authorized
shares of Common Stock, solely for the purpose of issuance upon exercise of the
Purchase Options or the Warrants underlying the Purchase Option, such number of
shares of Common Stock or other securities, properties or rights as shall be
issuable upon the exercise thereof.  The Company covenants and agrees that, upon
exercise of the Purchase Options and payment of the Exercise Price therefor, all
shares of Common Stock and other securities issuable upon such exercise shall be
duly and validly issued, fully paid and non-assessable and not subject to
preemptive rights of any stockholder.  The Company further covenants and agrees
that upon exercise of the Warrants underlying the Purchase Options and payment
of the respective Warrant exercise price therefor, all shares of Common Stock
and other securities issuable upon such exercise shall be duly and validly
issued, fully paid and non-assessable and not subject to preemptive rights of
any stockholder.  As long as the Purchase Options shall be outstanding, the
Company shall use its reasonable best efforts to cause all (i) Units issuable
upon exercise of the Purchase Options, (ii) shares of Common Stock issuable upon
exercise of the Purchase Options, (iii) Warrants issuable upon exercise of the
Purchase Options and (iv) shares of Common Stock issuable upon exercise of the
Warrants included in the Units issuable upon exercise of the Purchase Option to
be listed (subject to official notice of issuance) on all securities exchanges
(or, if applicable on the FINRA OTC Bulletin Board or any successor trading
market) on which the Units, the Common Stock or the Public Warrants issued to
the public in connection herewith may then be listed and/or quoted.
 
8.           CERTAIN NOTICE REQUIREMENTS.
 
8.1.        HOLDER’S RIGHT TO RECEIVE NOTICE.  Nothing herein shall be construed
as conferring upon the Holders the right to vote or consent as a stockholder for
the election of directors or any other matter, or as having any rights
whatsoever as a stockholder of the Company.  If, however, at any time prior to
the expiration of the Purchase Options and their exercise, any of the events
described in Section 8.2 shall occur, then, in one or more of said events, the
Company shall give written notice of such event at least fifteen days prior to
the date fixed as a record date or the date of closing the transfer books for
the determination of the stockholders entitled to such dividend, distribution,
conversion or exchange of securities or subscription rights, or entitled to vote
on such proposed dissolution, liquidation, winding up or sale.  Such notice
shall specify such record date or the date of the closing of the transfer books,
as the case may be.  Notwithstanding the foregoing, the Company shall deliver to
each Holder a copy of each notice given to the other stockholders of the Company
at the same time and in the same manner that such notice is given to the
stockholders.

 
- 11 -

--------------------------------------------------------------------------------

 

8.2.        EVENTS REQUIRING NOTICE.  The Company shall be required to give the
notice described in this Section 8 upon one or more of the following
events:  (i) if the Company shall take a record of the holders of its shares of
Common Stock for the purpose of entitling them to receive a dividend or
distribution payable otherwise than in cash, or a cash dividend or distribution
payable otherwise than out of retained earnings, as indicated by the accounting
treatment of such dividend or distribution on the books of the Company, or (ii)
the Company shall offer to all the holders of its Common Stock any additional
shares of capital stock of the Company or securities convertible into or
exchangeable for shares of capital stock of the Company, or any option, right or
warrant to subscribe therefor, or (iii) a dissolution, liquidation or winding up
of the Company (other than in connection with a consolidation or merger) or a
sale of all or substantially all of its property, assets and business shall be
proposed.
 
8.3.        NOTICE OF CHANGE IN EXERCISE PRICE.  The Company shall, promptly
after an event requiring a change in the Exercise Price pursuant to Section 6
hereof, send notice to the Holders of such event and change (a “Price Notice”). 
The Price Notice shall describe the event causing the change and the method of
calculating same and shall be certified as being true and accurate by the
Company’s Chief Financial Officer.
 
8.4.        TRANSMITTAL OF NOTICES.  All notices, requests, consents and other
communications under this Purchase Option shall be in writing and shall be
deemed to have been duly made when hand delivered, or mailed by express mail or
private courier service:  (i) if to the registered Holder of the Purchase
Option, to the address of such Holder as shown on the books of the Company, or
(ii) if to the Company, to the following address or to such other address as the
Company may designate by notice to the Holders:
 
Universal Business Payment Solutions Acquisition Corporation
c/o UBPS Services, LLC
Radnor Financial Center
150 North Radnor-Chester Road, Suite F-200
Radnor, Pennsylvania 19087
Attn: Bipin C. Shah
 
9.           MISCELLANEOUS.
 
9.1.        AMENDMENTS.  The Company and EBC may from time to time supplement or
amend this Purchase Option without the approval of any of the Holders in order
to cure any ambiguity, to correct or supplement any provision contained herein
that may be defective or inconsistent with any other provisions herein, or to
make any other provisions in regard to matters or questions arising hereunder
that the Company and EBC may deem necessary or desirable and that the Company
and EBC deem shall not adversely affect the interest of the Holders.  All other
modifications or amendments shall require the written consent of and be signed
by the party against whom enforcement of the modification or amendment is
sought.
 
9.2.        HEADINGS.  The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Purchase Option.
 
9.3.        ENTIRE AGREEMENT.  This Purchase Option (together with the other
agreements and documents being delivered pursuant to or in connection with this
Purchase Option) constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.
 
9.4.        BINDING EFFECT.  This Purchase Option shall inure solely to the
benefit of and shall be binding upon, the Holder and the Company and their
permitted assignees, respective successors, legal representative and assigns,
and no other person shall have or be construed to have any legal or equitable
right, remedy or claim under or in respect of or by virtue of this Purchase
Option or any provisions herein contained.

 
- 12 -

--------------------------------------------------------------------------------

 

9.5.        GOVERNING LAW; SUBMISSION TO JURISDICTION.  This Purchase Option
shall be governed by and construed and enforced in accordance with the laws of
the State of New York applicable to contracts formed and to be performed
entirely within the State of New York, without regard to the applicability or
effect of conflict of law principles or rules thereof, to the extent such
principles would require or permit the application of the laws of another
jurisdiction.  The Company hereby agrees that any action, proceeding or claim
against it arising out of, or relating in any way to this Purchase Option shall
be resolved through final and biding arbitration in accordance with the
International Arbitration Rules of the American Arbitration Association
(“AAA”).  The arbitration shall be brought before the AAA International Center
for Dispute Resolution’s offices in New York City, New York, will be conducted
in English and will be decided by a panel of three arbitrators selected from the
AAA Commercial Disputes Panel and that the arbitrator panel’s decision shall be
final and enforceable by any court having jurisdiction over the party from whom
enforcement is sought.  The cost of such arbitrators and arbitration services,
together with the prevailing party’s legal fees and expenses, shall be borne by
the non-prevailing party or as otherwise directed by the arbitrators.   Any
process or summons to be served upon the Company may be served by transmitting a
copy thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 8 hereof.  Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim.  The Company and the Holder agree
that the prevailing party(ies) in any such action shall be entitled to recover
from the other party(ies) all of its reasonable attorneys’ fees and expenses
relating to such action or proceeding and/or incurred in connection with the
preparation therefor.
 
9.6.        WAIVER, ETC.  The failure of the Company or the Holder to at any
time enforce any of the provisions of this Purchase Option shall not be deemed
or construed to be a waiver of any such provision, nor to in any way affect the
validity of this Purchase Option or any provision hereof or the right of the
Company or any Holder to thereafter enforce each and every provision of this
Purchase Option.  No waiver of any breach, non-compliance or non-fulfillment of
any of the provisions of this Purchase Option shall be effective unless set
forth in a written instrument executed by the party or parties against whom or
which enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach or non-compliance.
 
9.7.        EXECUTION IN COUNTERPARTS.  This Purchase Option may be executed in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement, and shall become
effective when one or more counterparts has been signed by each of the parties
hereto and delivered to each of the other parties hereto.
 
9.8.        EXCHANGE AGREEMENT.  As a condition of the Holder’s receipt and
acceptance of this Purchase Option, Holder agrees that, at any time prior to the
complete exercise of this Purchase Option by Holder, if the Company and EBC
enter into an agreement (the “Exchange Agreement”) pursuant to which they agree
that all outstanding Purchase Options will be exchanged for securities or cash
or a combination of both, then Holder shall agree to such exchange and become a
party to the Exchange Agreement.

 
- 13 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Purchase Option to be signed by
its duly authorized officer as of the 13th day of May, 2011.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
By:
/s/ Bipin C. Shah
   
Name: Bipin C. Shah
   
Title: Chief Executive Officer
       
HOLDER
     
By:
/s/ Mike Powell
   
Name: Mike Powell
   
Title:


 
- 14 -

--------------------------------------------------------------------------------

 

Form to be used to exercise Purchase Option:
 
Universal Business Payment Solutions Acquisition Corporation
c/o UBPS Services, LLC
Radnor Financial Center
150 North Radnor-Chester Road, Suite F-200
Radnor, Pennsylvania 19087
 
Date: ______________________
 
The undersigned hereby elects irrevocably to exercise all or a portion of the
within Purchase Option and to purchase ______ Units of Universal Business
Payment Solutions Acquisition Corporation and hereby makes payment of
$________________ (at the rate of $6.60 per Unit) in payment of the Exercise
Price pursuant thereto.  Please issue the Common Stock and Warrants as to which
this Purchase Option is exercised in accordance with the instructions given
below.
 
or
 
The undersigned hereby elects irrevocably to convert its right to purchase
__________ Units purchasable under the within Purchase Option by surrender of
the unexercised portion of the attached Purchase Option (with a Value based on a
Market Price of $______).  Please issue the securities comprising the Units as
to which this Purchase Option is exercised in accordance with the instructions
given below.
 

     
NOTICE:  The signature to this assignment must correspond with the name as
written upon the face of the purchase option in every particular, without
alteration or enlargement or any change whatever.

 
Signature(s) Guaranteed:
 

--------------------------------------------------------------------------------

 
THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO SEC
RULE 17Ad-15).
 
INSTRUCTIONS FOR REGISTRATION OF SECURITIES


Name:
   
(Print in Block Letters)
   
Address:
 


 
- 15 -

--------------------------------------------------------------------------------

 
 
Form to be used to assign Purchase Option:
 
ASSIGNMENT
 
(To be executed by the registered Holder to effect a transfer of the within
Purchase Option):
 
FOR VALUE RECEIVED, ___________________________________________ does hereby
sell, assign and transfer unto___________________________________________ the
right to purchase ______Units of Universal Business Payment Solutions
Acquisition Corporation (the “Company”) evidenced by the within Purchase Option
and does hereby authorize the Company to transfer such right on the books of the
Company.
 
Dated: _______________, 2011
 

     
Signature
     
NOTICE:  The signature to this assignment must correspond with the name as
written upon the face of the purchase option in every particular, without
alteration or enlargement or any change whatever.

Signature(s) Guaranteed:
 

--------------------------------------------------------------------------------

 
THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO SEC
RULE 17Ad-15).

 
- 16 -

--------------------------------------------------------------------------------

 